 Case 19-20148-rlj7 Doc 19 Filed 06/17/19                  Entered 06/17/19 10:15:42    Page 1 of 2



Johnathan H. Hinders, TSB #24092517
Mullin Hoard & Brown, LLP
500 South Taylor, Suite 800, LB #213
P.O. Box 31656
Amarillo, TX 79120-1656
Tel:      806-337-1117
Fax:      806-372-5086
jhinders@mhba.com
www.mullinhoard.com
Attorneys for Great Plains Bank



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

IN RE:                                                 §
                                                       §
                                                       §
         RICKEY LYNN PATTON and                        §    NO. 19-20148-rlj7
         RENA LON PATTON                               §
                                                       §
             Debtors.                                  §

                                  NOTICE OF APPEARANCE AND
                                REQUEST FOR SERVICE OF PAPERS

TO:      The bankruptcy clerk, debtors, debtors’ attorney, the U.S. Trustee, and all interested
         parties.

         Please take notice that the undersigned law firm of Mullin Hoard & Brown, LLP

represents the interest of Great Plains Bank in the captioned case and, as applicable, under the

Federal Rules of Bankruptcy Procedure, here requests that all notices required in this case and all

papers required to be served in this case be given to and served upon:

                                         Johnathan H. Hinders
                                       Mullin Hoard & Brown, LLP
                                              P.O. Box 31656
                                        Amarillo, TX 79120-1656

         Please take further notice that under 11 U.S.C. § 101 et seq., as applicable, the foregoing

request includes not only the notices and papers referred to in the applicable Federal Rules of

Bankruptcy Procedure, but also includes, without limitation, notice of any application,

complaint, demand, hearing, motion, petition, settlement, pleading, or request, whether formal or


NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS -- Page 1 of 2
                                                                                 {4608/13/01759522.DOC / 1}
 Case 19-20148-rlj7 Doc 19 Filed 06/17/19                 Entered 06/17/19 10:15:42     Page 2 of 2



informal, whether written or oral, and whether transmitted or conveyed, by mail, hand delivery,

telephone, facsimile, or otherwise filed by hand or CM/ECF electronically.

Dated: June 17, 2019
       Amarillo, Texas

                                                   Respectfully submitted,

                                                   MULLIN HOARD & BROWN, LLP
                                                   Johnathan H. Hinders, TSB #24092517
                                                   500 South Taylor, Suite 800, LB #213
                                                   P.O. Box 31656
                                                   Amarillo, TX 79120-1656
                                                   Tel: 806-337-1119
                                                   Fax: 806-372-5086
                                                   jhinders@mhba.com
                                                   www.mullinhoard.com

                                          By:      /s/ Johnathan H. Hinders
                                                   Johnathan H. Hinders
                                                   Attorneys for Great Plains Bank


                                    CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document was
this 17th day of June, 2017 served electronically on all appropriate parties through the court’s
CM/ECF filing system. In addition, on this day those parties not receiving documents
electronically will be served by U.S. first class mail, postage prepaid.

                                                   /s/ Johnathan H. Hinders
                                                   Johnathan H. Hinders




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS -- Page 2 of 2
                                                                                 {4608/13/01759522.DOC / 1}
